                IN THE XJNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF VIRGINIA
                                                                   [1    1
                          Richmond Division
                                                               JAN 1 5 2019
ALONZO D. CHATMAN,
                                                           clerk.'Rir.HMOND.
                                                                  U.S. District
                                                                             VACOURT ^
     Plaintiff,

V,                                      Civil Action No.   3:18CV390

MICHAEL W. FERGUSON, ^ al.,

     Defendants.


                         MEMORANDUM OPINION


     Alonzo D. Chatman, a Virginia inmate proceeding pro se and in

forma pauperis, filed this 42 U.S.C. § 1983 action.    By Memorandum

Order entered on June 14, 2018, the Court conditionally docketed

this action.   At that time, the Court warned Chatman that he must

keep the Court apprised of his current address in the case that he

was relocated or released. By Memorandum Order entered on December

6, 2018, the Court directed Chatman to file a particularized

complaint within fourteen (14) days of the date of entry thereof.

     On January 2, 2019, the United States Postal Service returned

the December 6, 2018 Memorandum Order marked, "RETURN TO SENDER"

and "INMATE NO LONGER AT MEHERRIN RIVER REGIONAL JAIL."          Since

that date, Chatman has not contacted the Court to provide a current

address.    Chatman's failure to contact the Court and provide a

current address indicates his lack of interest in prosecuting this

action.    See Fed. R. Civ. P. 41(b).   Accordingly, the action will

be dismissed without prejudice,
